United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3860
                                    ___________

George Daniel Lamb,                    *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Missouri.
                                       *
Metropolitan St. Louis Sewer District; *      [UNPUBLISHED]
James M. Byrne,                        *
                                       *
                   Appellees.          *
                                  ___________

                              Submitted: November 22, 2000

                                   Filed: November 24, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      George Daniel Lamb appeals the district court's adverse grant of summary
judgment in Lamb's civil suit against the Metropolitan St. Louis Sewer District and its
counsel, James M. Byrne. Having carefully reviewed the record and the parties' briefs,
we affirm for the reasons stated in the district court's order, and we deny Lamb's
pending motion for appointment of counsel. See 8th Cir. R. 47B.
A true copy.

Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                     -2-